DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s reply, filed 11/30/2021, with respect to the rejection of claim 7 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claim 7 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant's arguments filed 11/30/2021 with respect to the rejections of claims 1-13 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Claim 1 was rejected in the previous Office action under 35 U.S.C. § 103 as being unpatentable over Imoto (JP 2015113101) in view of Laur et al. (United States Patent Application Publication No. US 2017/0001636 A1) [hereinafter “Laur”]. Regarding this rejection, Applicant contends the following (page 8 of Applicant’s reply):

    PNG
    media_image1.png
    787
    639
    media_image1.png
    Greyscale


Examiner disagrees.
Imoto does indeed teach that the system “recognizes a portion of the own vehicle which is expected to be damaged based on a collision direction of the own vehicle, determines whether at least 
As quoted above, Applicant contends that Imoto is “silent recognizing the portion of the own vehicle which is expected to be damaged, and thereafter determining whether a power source is present in the recognized portion.” However, Imoto does indeed disclose using the plurality of monitoring sensors 7 located around the vehicle to determine where the collision with an object is expected and subsequently determine what power supply line 2 is to be impacted (see at least [0028]-[0032]). 
For instance, Imoto teaches that if the monitoring sensor 7b detects a collision risk level has exceeded a threshold due to a vehicle approaching from the rear, the ECU 8 determines that power supply line 2d in installed in the rear portion of the vehicle and subsequently recognizes supply line 2d may be damaged in the collision and should therefore be cut off (see [0028]-[0030]). Similarly, if monitoring sensor 7a determines the collision risk is high due to a collision direction in the front of the vehicle or monitoring sensors 7c/7d determine the collision risk is high due to a collision direction on the side of the vehicle, associated power sources in those portions of the vehicle are identified as potentially being damaged during the collision and turned off (see [0032]). 
Accordingly, Imoto does indeed teach that the system “recognizes a portion of the own vehicle which is expected to be damaged based on a collision direction of the own vehicle, determines whether at least one of the plurality of power sources is installed in the recognized portion of the own vehicle which is expected to be damaged, and if the status recognizing unit determines that at least one of the plurality of power sources is installed in the recognized portion of the own vehicle which is expected to 

Further regarding the rejection of claim 13 presented in the previous Office action, Applicant contends the following (page 9 of Applicant’s reply):


    PNG
    media_image2.png
    534
    628
    media_image2.png
    Greyscale


Examiner disagrees.
The claim limitation in claim 13 requires holding the steering angle at the second steering angle “until a driving force is applied to the wheels of the vehicle when the own vehicle starts traveling.” after the driving force is applied to the wheels of the vehicle when the own vehicle starts traveling. In other words, the claim does not require the release of the second steering angle when the driving force is applied to the wheels of the vehicle when the own vehicle starts traveling. All the claim requires is that when the automatic driving control unit causes the steering angle control unit to change the first steering angle to the second steering angle, that second steering angle must be maintained until at least when a driving force is applied to the wheels of the vehicle when the own vehicle starts traveling. After such time, anything can happen and still be within the bounds of the claim limitation. 
Accordingly, claim 13 is indeed taught by Laur in the scenario described in at least paragraphs [0029]-[0035]. 

As such, Applicant’s arguments regarding rejections under 35 U.S.C. § 103 are unpersuasive and the claims stand rejected as presented below in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “relay control device”, “status recognizing unit”, and “automatic driving control unit” in claim 1, “steering angle control unit” in claim 4, and “driver state detecting unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for these limitations can be found in at least Figures 1-2 and on pages 4-8 of the specification as filed. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto (JP 2015113101) [note that the English translation provided by Applicant on 11/12/2019 is being used herein] in view of Laur et al. (United States Patent Application Publication No. US 2017/0001636 A1) [hereinafter “Laur”].

Regarding claim 1, Imoto teaches a system comprising:
a plurality of power sources installed in the own vehicle and each capable of supplying power to particular auxiliary units of the own vehicle (power supply boxes 1a-1f; see [0017]-[0019]);
9a-9b; see [0023]-[0030]);
a relay control device controlling the relay device (power supply control ECU 6; see [0019]-[0024]);
a status recognizing unit capable of recognizing a status of the own vehicle and a status of an object around the own vehicle (vehicle periphery monitoring ECU 8; see [0020]-[0021]); and
an automatic driving control unit indicating the connection states of the plurality of power sources to the relay control device (control unit 11), wherein
the status recognizing unit recognizes that a collision probability at which the own vehicle collides with the object is equal to or more than a predetermined threshold, and in a case where the collision probability is equal to or more than the predetermined threshold, recognizes a portion of the own vehicle which is expected to be damaged based on a collision direction of the own vehicle, determines whether at least one of the plurality of power sources is installed in the recognized portion of the own vehicle which is expected to be damaged, and if the status recognizing unit determines that at least one of the plurality of power sources is installed in the recognized portion of the own vehicle which is expected to be damaged, the status recognizing unit recognizes a damage-expected power source which is expected to be damaged in a collision with the object (see at least [0028]-[0032]),
in a case where the collision probability is equal to or more than the predetermined threshold, the automatic driving control unit instructs the relay control device to disconnect the damage-expected power source from the particular auxiliary units and to connect, to the particular auxiliary units, one of the plurality of power sources that is not the damage-expected power source (see at least [0007]-[0014] and [0028]-[0032]).

Imoto does not expressly teach the system is an automatic driving control system configured to perform automatic driving to cause an own vehicle to travel along a planned traveling route, wherein the status recognizing unit recognizes the status of the own vehicle on the planned traveling route, the automatic driving control unit controls automatic driving, the collision probability is determined during the automatic driving, and wherein in a case where the status recognizing unit recognizes that the collision probability is equal to or more than the predetermined threshold, the status recognizing unit calculates a cost related to a plurality of automatic driving actions employable by the automatic driving control unit, employs an automatic driving action minimizing the cost, and determines a portion of the own vehicle expected to be hit by the object in the employed automatic driving action. 
Laur generally teaches a system for the automated operation of a host vehicle (see Abstract). Laur teaches the system is configured to automatically drive a vehicle along a planned traveling route (see [0003]-[0005] and [0017]) and recognize a status of the own vehicle and determine a collision probability during the automatic driving (see [0003]-[0005] and [0012]-[0021]). Laur teaches that when the collision probability is more than a predetermined threshold, the system analyzes a plurality of automatic driving actions associated each with a cost, and employs the action with the minimum cost while determining that the employed action will still results in contact with the object (see [0020]-[0028] and [0031]-[0035]). Laur teaches the system provides for enhanced safe driving of the vehicle that prevents or reduces injuries to occupants (see [0001]-[0005] and [0037]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Imoto so as to add the automated driving and collision avoidance functionality taught by Laur above, in view of Laur, as Laur teaches the system can enhance the safe operation of the vehicle when collisions are imminent.

Regarding claim 2, the combination of Imoto and Laur further teaches in a case where the status recognizing unit recognizes that the collision probability is equal to or more than the predetermined threshold, the automatic driving control unit instructs the relay control device to change a normal connection state where two or more of the plurality of power sources are connected in parallel with the particular auxiliary units to an emergency connection state where the damage-expected power source is disconnected from the particular auxiliary units and where the one of the plurality of power sources that is not the damage-expected power source is connected to the particular auxiliary units (see [0017]-[0032] and Figures 1-2 of Imoto).

Regarding claim 3, the combination of Imoto and Laur further teaches the particular auxiliary units include the status recognizing unit (see Figure 1 of Imoto). 

Regarding claim 4, the combination of Imoto and Laur further teaches a steering angle control unit controlling a steering angle of wheels of the own vehicle (steering-control device 38 of Laur), wherein after instructing the relay control device to disconnect the damage-expected power source from the particular auxiliary units and to connect, to the particular auxiliary units, one of the plurality of power sources that is not the damage-expected power source, the automatic driving control unit changes the steering angle indicated to the steering angle control unit from a first steering angle along the planned traveling route to a second steering angle different from the first steering angle in a case where the status recognizing unit recognizes a prescribed steering angle change status including satisfaction of a condition that a speed of the own vehicle is equal to or lower than a predetermined value (see [0029]-[0032] of Laur). 

Regarding claim 5, the combination of Imoto and Laur further teaches the steering angle change status includes satisfaction of a condition that a current position of the own vehicle is present in a predetermined range from a center of an intersection (see [0029]-[0032] of Laur). 

Regarding claim 8, the combination of Imoto and Laur further teaches the status recognizing unit is capable of recognizing an approaching status of a following vehicle traveling behind the own vehicle (see [0021] and [0028] of Imoto; see also [0012] of Laur), and the steering angle change status further includes satisfaction of rear collision conditions in which the approaching status of the following vehicle is preset (see [0021] and [0028] of Imoto; see also [0012] and [0020]-[0022]). 

Regarding claim 9, the combination of Imoto and Laur further teaches the status recognizing unit is further capable of recognizing a front object present in front of the own vehicle (see [0021] and [0032] of Imoto; see also [0023] of Laur), and the steering angle change status further includes satisfaction of front collision conditions indicating that there is a probability that the own vehicle will be rear-ended by the following vehicle and collide with the front object (see [0023]-[0028] of Laur). 

Regarding claim 10, the combination of Imoto and Laur further teaches a driver state detecting unit detecting a state of a driver of the own vehicle (operator-detection device 22 of Laur), wherein in a case where the state of the driver detected by the driver state detecting unit indicates that the driver is ready to perform operations in preparation for a collision in which the own vehicle is hit by the following vehicle, the status recognizing unit determines the rear collision conditions not to be satisfied, and the automatic driving control unit hands over, to the driver, at least some of control functions for the automatic driving control system including a steering angle control function (see [0015]-[0016] of Laur). 

Regarding claim 13, the combination of Imoto and Laur further teaches in a case where the automatic driving control unit causes the steering angle control unit to change the first steering angle to the second steering angle while the own vehicle is stopped, the automatic driving control unit causes the steering angle control unit to hold the second steering angle until a driving force is applied to the wheels of the vehicle when the own vehicle starts traveling (see [0026] and [0029]-[0032] of Laur). 

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imoto and Laur, as applied to claim 1 above, and further in view of Arai (JP 2012045984) [note that the English translation provided by Applicant on 11/12/2019 is being used herein].

Regarding claim 6, the combination of Imoto and Laur, as applied to claim 1 above, does not expressly teach the first steering angle is an angle making a direction of the wheels of the own vehicle different from a lane straight-ahead direction at the intersection, and the second steering angle is an angle changing and making the direction of the wheels closer to the lane straight-ahead direction than the first steering angle. 
Arai also generally teaches a system for reducing the damage in a collision by preventing the vehicle from being knocked into an opposite lane (see Abstract). Arai teaches that when an own vehicle 2 is at an intersection and predicts a rear-end collision from a following vehicle 2A, the control system changes the steering angle of the wheels from a right turn direction to a direction parallel to the direction in which the present lane extends (see [0028] and Figure 8). Arai teaches this prevents the host vehicle from being pushed into the oncoming lane as a result of the rear-end collision (see again [0028]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Imoto and Laur such that the first steering 

Regarding claim 7, the combination of Imoto, Laur, and Arai further teaches the second steering angle is an angle setting the direction of the wheels equal to a neutral direction parallel to a front-rear direction of the own vehicle (see [0028] and Figure 8 of Arai). 

Regarding claim 11, the combination of Imoto, Laur, and Arai, as applied to claim 6 above, teaches in a case where a second lane is present that merges with a first lane in which the own vehicle is positioned and where, at the current position, the own vehicle is in a state before arrival at a position where the first lane merges with the second lane (see Figure 3 and [0029]-[0035] of Laur and [0028] and Figure 8 of Arai, wherein the intersection is the space where the second lane merges with the first lane), the status recognizing unit is further capable of recognizing a traveling status of an other vehicle traveling in the second lane, and the steering angle change status further includes satisfaction of merging collision conditions indicating that there is a probability that the own vehicle will be rear-ended and collides with the other vehicle (see Figure 3 and [0029]-[0035] of Laur and [0028] and Figure 8 of Arai).

Regarding claim 12, the combination of Imoto, Laur, and Arai, as applied to claim 6 above, teaches in a case where, at the current position, the own vehicle is in a state before movement from a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669